Citation Nr: 0701758	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with traumatic arthritis, prior to April 
14, 2004.

2.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971, and from April 1975 until his retirement in March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 2002, the RO denied the 
veteran's claim for an increased rating for his service-
connected low back disability, then evaluated as 10 percent 
disabling.  The veteran disagreed with this determination.  
Based on the receipt of additional, including the report of a 
Department of Veterans Affairs (VA) examination in February 
2004, the RO assigned a 20 percent evaluation for lumbosacral 
strain with traumatic arthritis, effective February 14, 2004.  
This case was previously before the Board in October 2005, at 
which time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a rating in excess of 10 percent is 
warranted for lumbosacral strain prior to February 14, 2004, 
and that his symptoms warrant a rating in excess of 20 
percent currently.  

The veteran submitted additional evidence, including reports 
of medical treatment he received in September 2006 at a 
service department facility, to the Board.  In a letter dated 
in November 2006, the Board informed the veteran that he had 
the right to have this evidence reviewed by the RO or he 
could waive his right to have the evidence considered 
initially by the RO and for the Board to proceed with the 
adjudication of his claim.  No response was received from the 
veteran within the allotted time frame.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination of the spine was 
conducted in February 2004, and the veteran has made 
evidentiary assertions that his condition has increased in 
severity since that time.  Under 38 C.F.R. § 3.326(a) (2006), 
a VA examination will be authorized where there is a 
possibility of a valid claim.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 2004.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which have 
not already been associated with the 
claims folder.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of his back disorder.  
All necessary tests should be performed, 
including range of motion studies.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case that reflects consideration of the 
evidence submitted to the Board in 2006, 
and be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


